Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Objections
Claims 9, 10, and 11 are objected to because of the following informalities: 
“an another signal” in claim 9, line 2 should read as “another signal”
 “an another signal” in claim 10, lines 1-2 should read as “another signal”
 “an another signal” in claim 11, lines 1-2 should read as “another signal”
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A motor control system, comprising: a motor control device, including a semiconductor integrated circuit having a memory and forming a control loop for a motor to control a drive of the motor; and an external debug device, externally connected to the motor control device and accessible to the memory in the motor control device, wherein the external debug device includes: a disturbance signal superimposer, configured to generate a disturbance signal for the control loop and superimposing the disturbance signal on a signal generated in the control loop; and a frequency characteristic deriver, configured to derive frequency characteristics of the control loop based on the signal generated in the control loop by superimposition”.
Under the Step 1 of the eligibility analysis, we determine whether the claim is to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (apparatus for claim 1).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). 	
In claim 1, the steps of “superimposing the disturbance signal on a signal generated in the control loop”; and “a frequency characteristic deriver, configured to derive frequency characteristics of the control loop based on the signal generated in the control loop by superimposition” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example: [0046] and [0047], as printed, hereinafter). 
Next, under the Step 2A, Prong Two, we consider whether the claims that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The claim comprises the following additional elements:
In Claim 1: a motor control device, including a semiconductor integrated circuit having a memory and forming a control loop for a motor to control a drive of the motor; and an external debug device, externally connected to the motor control device and accessible to the memory in the motor control device, wherein the external debug device includes: a disturbance signal superimposer, configured to generate a disturbance signal for the control loop.
The preamble in Claim 1, “A motor control system” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic memory and a generic processor are generally recited and therefore, not qualified as particular machines. The additional elements “a motor control device, including a semiconductor integrated circuit having a memory and forming a control loop for a motor to control a drive of the motor”; and “an external debug device, externally connected to the motor control device and accessible to the memory in the motor control device, wherein the external debug device includes: a disturbance signal superimposer, configured to generate a disturbance signal for the control loop” are recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the judicial exception. 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claim is directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, forming a control loop for a motor to control a drive of the motor is disclosed by “Wichowski US 20170205794”, [0011], [0014]; and “Tsuruta US 20040179831”, Abstract, [0031], [0037], [0060].
For example, generating a disturbance signal for the control loop by a disturbance signal superimpose is disclosed by “Wichowski US 20170205794”, [0005], [0012], [0013], [0014], [0015]; and “Tsuruta US 20040179831”, Abstract, [0056], [0059], [0060].
The claim, therefore, is not patent eligible.
With regards to the dependent claims, Claims 2-19 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claim (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Wichowski US 20170205794” in view of “Tsuruta US 20040179831”. 
As to claim 1, Wichowski teaches “A motor control system, comprising: a motor 
control device, including a semiconductor integrated circuit having a memory and forming a control loop for a motor to control a drive of the motor ([0011]; [0014] teaches “the control loop 118 is a digital speed control loop for controlling motor 116”; [0020]); and an external debug device, externally connected to the motor control device and accessible to the memory in the motor control device, wherein the external debug device ([0003]; [0012]; [0013]; [0014] teaches “the control loop 118 is a digital speed control loop for controlling motor 116. The injected sinusoidal signal, which is generated either internally or externally, is provided to the digital speed feedback of the digital speed control loop and is used to determine the performance of the system”; i.e.,  the communication interface can receive a signal from a system external to the system, and a VHDL component within the FPGA allows an external digital reference signal to be injected (“superimposed”) into the digital speed feedback of a digital speed control loop. Therefore, the external noise signal is injected into the feedback of the digital speed control loop for analyzing the performance the system, and a VHDL component within the FPGA functions as a debug device) includes: a disturbance signal superimposer, configured to generate a disturbance signal for the control loop and superimposing the disturbance signal on a signal generated in the control loop ([0005]; [0012] teaches “The noise signal is injected into the feedback of the digital speed control loop for analyzing the performance of the system and information indicating its response to the signal is returned to the digital motor controller”; [0013]; [0014]; [0015]).”
	Wichowski does not explicitly teach “a frequency characteristic deriver, configured to derive frequency characteristics of the control loop based on the signal generated in the control loop by superimposition”.
	Tsuruta teaches “a frequency characteristic deriver (Figure 3, #21; [0059] teaches “According to the mechanism characteristic measurement method of the embodiment, a frequency response is measured by configuring a position loop”), configured to derive frequency characteristics of the control loop based on the signal generated in the control loop by superimposition (Figures 3 & 4; Abstract teaches “An adder (16) adds a high-speed sweep waveform generated by a random signal generation section (15) as torque random to a torque command output from a torque filter section (14), thereby outputting a new torque command. A current control section (17) converts the torque command into a current command, thereby driving a motor (18). A frequency response measurement section (21) receives a torque command output from the adder (16) and a motor speed calculated by a differentiator (26) and measures a frequency response”; [0001]; [0056]; [0058]; [0059] teaches “According to the mechanism characteristic measurement method of the embodiment, a frequency response is measured by configuring a position loop”; [0060]; i.e., the high-Speed sweep waveform is input as torque random, and a frequency characteristic is measured through use of a new torque command determined by adding (“superimposing”) torque random to a torque command output from the speed loop. Therefore, an accurate frequency characteristic can be obtained).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wichowski in view of Tsuruta.
This combination would enable the accurate measurement of a frequency response of a mechanism without involvement of positional displacement or torque saturation.

As to claim 2, the combination of Wichowski and Tsuruta teaches the claimed 
limitations as discussed in Claim 1.
Wichowski teaches “the external debug device further includes: a debugger 
including an external signal output unit and externally connected to the motor control device (Figure 1; [0012]; [0013]; [0014] teaches “the control loop 118 is a digital speed control loop for controlling motor 116. The injected sinusoidal signal, which is generated either internally or externally, is provided to the digital speed feedback of the digital speed control loop and is used to determine the performance of the system”; i.e., the communication interface can receive a signal from a system external to the system, and a VHDL component within the FPGA allows an external digital reference signal to be injected (“superimposed”) into the digital speed feedback of a digital speed control loop. Therefore, the external noise signal is injected into the feedback of the digital speed control loop for analyzing the performance the system, and a VHDL component within the FPGA functions as a debug device); and a computing device including the frequency characteristic deriver ([0013] teaches “The system 100 further includes a system controller 114, which is coupled to FPGA digital motor controller 102 and communicates with the FPGA 102 through interface 108”; [0014]; [0024]; [0054]; i.e., FPGA digital motor controller functions as a computing device and it can obtain frequency characteristic of the motor. The system provides the speed feedback signal which generates a Bode Plot, and the plot indicates a frequency characteristic of the motor), wherein the debugger is arranged between the computing device and the motor control device and wherein under the instruction of the computing device, the disturbance signal is superimposed and the signal generated in the control loop by superimposition is transmitted from the motor control device to the computing device via the debugger ([0005]; [0012] teaches “The noise signal is injected into the feedback of the digital speed control loop for analyzing the performance of the system and information indicating its response to the signal is returned to the digital motor controller”; [0013]; [0014]; [0015]; i.e., a VHDL component within the FPGA allows an external digital the noise signal injected and added (superimposed) into a control loop, and a VHDL and the FPGA function as debug device. Making portable, making separable, reversing or duplicating parts is known in the art and therefore, one skill in the art would be able to arrange a debug device between the computing device and the motor control device).”

As to claim 3, the combination of Wichowski and Tsuruta teaches the claimed 
limitations as discussed in Claim 1.
	Wichowski teaches “the external debug device ([0012]; [0013]; [0014]; i.e.,
a VHDL component within the FPGA functions as an external debug device, and it can allows an external digital reference signal to be injected into a control loop. Making portable, making separable, reversing or duplicating parts is known in the art and therefore, one skill in the art would be able to arrange the FPGA digital motor controller as an external debug device) further includes a display that displays a Bode plot as a diagram showing the frequency characteristics ([0014]; [0016]; [0017]; i.e., the system displays a Bode Plot that indicates a frequency characteristic of the motor).”  

As to claim 4, the combination of Wichowski and Tsuruta teaches the claimed 
limitations as discussed in Claim 2.
	Wichowski teaches “the external debug device ([0012]; [0013]; [0014]; i.e.,
a VHDL component within the FPGA functions as an external debug device, and it can allows an external digital reference signal to be injected into a control loop. Making portable, making separable, reversing or duplicating parts is known in the art and therefore, one skill in the art would be able to arrange the FPGA digital motor controller as an external debug device) further includes a display that displays a Bode plot showing the frequency characteristics ([0014]; [0016]; [0017]; i.e., the system displays a Bode Plot that indicates a frequency characteristic of the motor).”  
	Wichowski does not explicitly teach “a display that displays a Bode plot as a diagram showing the frequency characteristics”.
	Tsuruta teaches “a display that displays a plot as a diagram showing the frequency characteristics (Figure 4; [0058]; [0059]; i.e., figure 4 shows frequency characteristics, and a board diagram formed from a phase diagram which is Bode plot since the plot shows dB vs. Frequency).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wichowski in view of Tsuruta.
This combination would enable the accurate measurement of a frequency response of a mechanism without involvement of positional displacement or torque saturation.

As to claim 5, the combination of Wichowski and Tsuruta teaches the claimed 
limitations as discussed in Claim 1.
Wichowski teaches “the frequency characteristics are derived by the frequency 
characteristic deriver while the drive of the motor is continually controlled by the motor control device when the disturbance signal is superimposed starting from a state in which the motor control device controls the drive of the motor without superimposing the disturbance signal ([0012] teaches “the control loop is a digital speed control loop that is used for controlling a motors speed. The noise signal is injected into the feedback of the digital speed control loop for analyzing the performance of the system and information indicating its response to the signal is returned to the digital motor controller”; [0013]; [0014]; [0015]; [0017]; i.e., the motor controller normally controls the drive of the motor continually and the frequency characteristic of the motor can be derived while the motor is operating. Thus, the motor controller will continually control the drive of the motor even before the noise is injected (superimposed)).”

As to claim 6, the combination of Wichowski and Tsuruta teaches the claimed 
limitations as discussed in Claim 2.
	Wichowski teaches “the frequency characteristics are derived by the frequency characteristic deriver while the drive of the motor is continually controlled by the motor control device when the disturbance signal is superimposed starting from a state in which the motor control device controls the drive of the motor without superimposing the disturbance signal ([0012] teaches “the control loop is a digital speed control loop that is used for controlling a motors speed. The noise signal is injected into the feedback of the digital speed control loop for analyzing the performance of the system and information indicating its response to the signal is returned to the digital motor controller”; [0013]; [0014]; [0015]; [0017]; i.e., the motor controller normally controls the drive of the motor continually and the frequency characteristic of the motor can be derived while the motor is operating. Thus, the motor controller will continually control the drive of the motor even before the noise is injected (superimposed)).”

As to claim 7, the combination of Wichowski and Tsuruta teaches the claimed 
limitations as discussed in Claim 3.
	Wichowski teaches “the frequency characteristics are derived by the frequency characteristic deriver while the drive of the motor is continually controlled by the motor control device when the disturbance signal is superimposed starting from a state in which the motor control device controls the drive of the motor without superimposing the disturbance signal ([0012] teaches “the control loop is a digital speed control loop that is used for controlling a motors speed. The noise signal is injected into the feedback of the digital speed control loop for analyzing the performance of the system and information indicating its response to the signal is returned to the digital motor controller”; [0013]; [0014]; [0015]; [0017]; i.e., the motor controller normally controls the drive of the motor continually and the frequency characteristic of the motor can be derived while the motor is operating. Thus, the motor controller will continually control the drive of the motor even before the noise is injected (superimposed)).”

As to claim 8, the combination of Wichowski and Tsuruta teaches the claimed 
limitations as discussed in Claim 1.
	Wichowski teaches “the external debug device ([0012]; [0013]; [0014]; [0015]; i.e., a VHDL component within the FPGA functions as an external debug device, and it can allows an external digital reference signal to be injected into a control loop. Making portable, making separable, reversing or duplicating parts is known in the art and therefore, one skill in the art would be able to arrange the FPGA digital motor controller as an external debug device)  monitors another signal in the motor control device while the frequency characteristics are derived by superimposing the disturbance signal, the another signal being a signal different from the signal referred to by the frequency characteristic deriver for deriving the frequency characteristics ([0014] teaches “The FPGA hardware interface 106 is further configured to export time domain characteristics of the injected reference signal and the speed feedback signal from the control loop outside of the FPGA. This information allows for the stability analysis to be performed. This information can be used to generate a “Bode Plot of the motor system while the digital motor controller is under operation or during testing, where phase and gain margins will be available for verification of stability over a range of frequencies”; [0015]; [0016]; i.e., a VHDL and the FPGA function as debugger which can be an external debug device, and monitor another frequency of the speed feedback signal which is different from the injected reference signal. The Bode plot will shows different gains and phases for difference frequencies).”

As to claim 9, the combination of Wichowski and Tsuruta teaches the claimed 
limitations as discussed in Claim 2.
	Wichowski teaches “the external debug device monitors an another signal in the motor control device while the frequency characteristics are derived by superimposing the disturbance signal, the another signal being a signal different from the signal referred to by the frequency characteristic deriver for deriving the frequency characteristics ([0012]; [0014] teaches “The FPGA hardware interface 106 is further configured to export time domain characteristics of the injected reference signal and the speed feedback signal from the control loop outside of the FPGA. This information allows for the stability analysis to be performed. This information can be used to generate a “Bode Plot of the motor system while the digital motor controller is under operation or during testing, where phase and gain margins will be available for verification of stability over a range of frequencies”; [0015]; [0016]; i.e., a VHDL and the FPGA function as debugger which can be an external debug device, and monitor another frequency of the speed feedback signal which is different from the injected reference signal. The Bode plot will shows different gains and phases for difference frequencies).”

As to claim 10, the combination of Wichowski and Tsuruta teaches the claimed 
limitations as discussed in Claim 3.
	Wichowski teaches “the external debug device monitors an another signal in the motor control device while the frequency characteristics are derived by superimposing the disturbance signal, the another signal being a signal different from the signal referred to by the frequency characteristic deriver for deriving the frequency characteristics ([0012]; [0014] teaches “The FPGA hardware interface 106 is further configured to export time domain characteristics of the injected reference signal and the speed feedback signal from the control loop outside of the FPGA. This information allows for the stability analysis to be performed. This information can be used to generate a “Bode Plot of the motor system while the digital motor controller is under operation or during testing, where phase and gain margins will be available for verification of stability over a range of frequencies”; [0015]; [0016]; i.e., a VHDL and the FPGA function as debugger which can be an external debug device, and monitor another frequency of the speed feedback signal which is different from the injected reference signal. The Bode plot will shows different gains and phases for difference frequencies).”

As to claim 11, the combination of Wichowski and Tsuruta teaches the claimed 
limitations as discussed in Claim 5.
	Wichowski teaches “the external debug device monitors an another signal in the motor control device while the frequency characteristics are derived by superimposing the disturbance signal, the another signal being a signal different from the signal referred to by the frequency characteristic deriver for deriving the frequency characteristics ([0012]; [0014] teaches “The FPGA hardware interface 106 is further configured to export time domain characteristics of the injected reference signal and the speed feedback signal from the control loop outside of the FPGA. This information allows for the stability analysis to be performed. This information can be used to generate a “Bode Plot of the motor system while the digital motor controller is under operation or during testing, where phase and gain margins will be available for verification of stability over a range of frequencies”; [0015]; [0016]; i.e., a VHDL and the FPGA function as debugger which can be an external debug device, and monitor another frequency of the speed feedback signal which is different from the injected reference signal. The Bode plot will shows different gains and phases for difference frequencies).”

  As to claim 18, the combination of Wichowski and Tsuruta teaches the claimed 
limitations as discussed in Claim 1.
	Wichowski teaches “the motor control device controls the speed to match or approach the rotation speed of the motor with respect to a speed command in the control loop ([0002]; [0012] teaches “the control loop is a digital speed control loop that is used for controlling a motor’s speed”; [0014] teaches “the control loop 118 is a digital speed control loop for controlling motor 116. The injected sinusoidal signal, which is generated either internally or externally, is provided to the digital speed feedback of the digital speed control loop and is used to determine the performance of the system”; i.e., the control loop controls a motor’s speed, and the speed to of the motor would match the speed command provided to the control loop), and wherein the external signal output unit superimposes the disturbance signal on the speed command ([0012]; [0014]; i.e., based on the speed command, the control loop controls a motor’s speed, and a VHDL and the FPGA allow to inject and add (“superimpose”) a reference signal (“disturbance”) into the control loop).”  

  As to claim 19, the combination of Wichowski and Tsuruta teaches the claimed 
limitations as discussed in Claim 1.
	Wichowski teaches “the disturbance signal superimposer generates a digital noise including signal components of each frequency within a predetermined band as the disturbance signal ([0014]; [0015]; [0017]; i.e., the FGPA can generates the reference digital signals which are used to obtain feedback information indicating a performance of the digital motor controller. The feedback information contains signal components of each  frequency can be displayed as Bode plot).”

	Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Wichowski US 20170205794” in view of “Tsuruta US 20040179831”, in further view of
“Kim US 20080037158”. 
  As to claim 12, the combination of Wichowski and Tsuruta teaches the claimed 
limitations as discussed in Claim 1.
	Wichowski teaches “the external debug device ([0012]; [0013]; [0014]; [0015]; i.e., a VHDL component within the FPGA functions as an external debug device, and it can allows an external digital reference signal to be injected into a control loop. Making portable, making separable, reversing or duplicating parts is known in the art and therefore, one skill in the art would be able to arrange the FPGA digital motor controller as an external debug device), and the control loop based on the derived frequency characteristics ([0014]; [0015]; [0016]).”
	The combination of Wichowski and Tsuruta does not explicitly teach “the external debug device further includes a transfer function estimator that estimates a transfer function of the control loop based on the derived frequency characteristics”.
	Kim teaches “a transfer function estimator that estimates a transfer function of the control loop based on the derived frequency characteristics ([0008]; [0016] teaches “The optimizing operation may also include reading the one or more parameter values required to optimize a gain margin of a servo control system corresponding to the one
or more frequency components estimated in the estimating operation and one or more disturbance repressing characteristics, from a look-up table and varying the one or more parameter values required to determine a transfer function of a disturbance compensating control loop from the one or more parameter values read in the reading operation”; [0022]; [0097]; i.e., Kim’s system optimize a gain margin of a servo control system that corresponds to frequency components estimated and can determine a transfer function of a disturbance (vibration or frequencies) compensating control loop).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wichowski and Tsuruta in view of Kim. This combination would optimize the accurate determination of characteristics of a
disturbance compensation of the servo control loop.

  As to claim 13, the combination of Wichowski and Tsuruta teaches the claimed 
limitations as discussed in Claim 2.
	Wichowski teaches “the external debug device ([0012]; [0013]; [0014]; [0015]; i.e., a VHDL component within the FPGA functions as an external debug device, and it can allows an external digital reference signal to be injected into a control loop. Making portable, making separable, reversing or duplicating parts is known in the art and therefore, one skill in the art would be able to arrange the FPGA digital motor controller as an external debug device), and the control loop based on the derived frequency characteristics ([0014]; [0015]; [0016]).”
	The combination of Wichowski and Tsuruta does not explicitly teach “the external debug device further includes a transfer function estimator that estimates a transfer function of the control loop based on the derived frequency characteristics”.
	Kim teaches “a transfer function estimator that estimates a transfer function of the control loop based on the derived frequency characteristics ([0008]; [0016] teaches “The optimizing operation may also include reading the one or more parameter values required to optimize a gain margin of a servo control system corresponding to the one
or more frequency components estimated in the estimating operation and one or more disturbance repressing characteristics, from a look-up table and varying the one or more parameter values required to determine a transfer function of a disturbance compensating control loop from the one or more parameter values read in the reading operation”; [0022]; [0097]; i.e., Kim’s system optimize a gain margin of a servo control system that corresponds to frequency components estimated and can determine a transfer function of a disturbance (vibration or frequencies) compensating control loop).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wichowski and Tsuruta in view of Kim. This combination would optimize the accurate determination of characteristics of a
disturbance compensation of the servo control loop.

  As to claim 14, the combination of Wichowski and Tsuruta teaches the claimed 
limitations as discussed in Claim 3.
	Wichowski teaches “the external debug device ([0012]; [0013]; [0014]; [0015]; i.e., a VHDL component within the FPGA functions as an external debug device, and it can allows an external digital reference signal to be injected into a control loop. Making portable, making separable, reversing or duplicating parts is known in the art and therefore, one skill in the art would be able to arrange the FPGA digital motor controller as an external debug device), and the control loop based on the derived frequency characteristics ([0014]; [0015]; [0016]).”
	The combination of Wichowski and Tsuruta does not explicitly teach “the external debug device further includes a transfer function estimator that estimates a transfer function of the control loop based on the derived frequency characteristics”.
	Kim teaches “a transfer function estimator that estimates a transfer function of the control loop based on the derived frequency characteristics ([0008]; [0016] teaches “The optimizing operation may also include reading the one or more parameter values required to optimize a gain margin of a servo control system corresponding to the one
or more frequency components estimated in the estimating operation and one or more disturbance repressing characteristics, from a look-up table and varying the one or more parameter values required to determine a transfer function of a disturbance compensating control loop from the one or more parameter values read in the reading operation”; [0022]; [0097]; i.e., Kim’s system optimize a gain margin of a servo control system that corresponds to frequency components estimated and can determine a transfer function of a disturbance (vibration or frequencies) compensating control loop).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wichowski and Tsuruta in view of Kim. This combination would optimize the accurate determination of characteristics of a
disturbance compensation of the servo control loop.

  As to claim 15, the combination of Wichowski and Tsuruta teaches the claimed 
limitations as discussed in Claim 5.
	Wichowski teaches “the external debug device ([0012]; [0013]; [0014]; [0015]; i.e., a VHDL component within the FPGA functions as an external debug device, and it can allows an external digital reference signal to be injected into a control loop. Making portable, making separable, reversing or duplicating parts is known in the art and therefore, one skill in the art would be able to arrange the FPGA digital motor controller as an external debug device), and the control loop based on the derived frequency characteristics ([0014]; [0015]; [0016]).”
	The combination of Wichowski and Tsuruta does not explicitly teach “the external debug device further includes a transfer function estimator that estimates a transfer function of the control loop based on the derived frequency characteristics”.
	Kim teaches “a transfer function estimator that estimates a transfer function of the control loop based on the derived frequency characteristics ([0008]; [0016] teaches “The optimizing operation may also include reading the one or more parameter values required to optimize a gain margin of a servo control system corresponding to the one
or more frequency components estimated in the estimating operation and one or more disturbance repressing characteristics, from a look-up table and varying the one or more parameter values required to determine a transfer function of a disturbance compensating control loop from the one or more parameter values read in the reading operation”; [0022]; [0097]; i.e., Kim’s system optimize a gain margin of a servo control system that corresponds to frequency components estimated and can determine a transfer function of a disturbance (vibration or frequencies) compensating control loop).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wichowski and Tsuruta in view of Kim. This combination would optimize the accurate determination of characteristics of a
disturbance compensation of the servo control loop.

  As to claim 16, the combination of Wichowski and Tsuruta teaches the claimed 
limitations as discussed in Claim 8.
	Wichowski teaches “the external debug device ([0012]; [0013]; [0014]; [0015]; i.e., a VHDL component within the FPGA functions as an external debug device, and it can allows an external digital reference signal to be injected into a control loop. Making portable, making separable, reversing or duplicating parts is known in the art and therefore, one skill in the art would be able to arrange the FPGA digital motor controller as an external debug device), and the control loop based on the derived frequency characteristics ([0014]; [0015]; [0016]).”
	The combination of Wichowski and Tsuruta does not explicitly teach “the external debug device further includes a transfer function estimator that estimates a transfer function of the control loop based on the derived frequency characteristics”.
	Kim teaches “a transfer function estimator that estimates a transfer function of the control loop based on the derived frequency characteristics ([0008]; [0016] teaches “The optimizing operation may also include reading the one or more parameter values required to optimize a gain margin of a servo control system corresponding to the one
or more frequency components estimated in the estimating operation and one or more disturbance repressing characteristics, from a look-up table and varying the one or more parameter values required to determine a transfer function of a disturbance compensating control loop from the one or more parameter values read in the reading operation”; [0022]; [0097]; i.e., Kim’s system optimize a gain margin of a servo control system that corresponds to frequency components estimated and can determine a transfer function of a disturbance (vibration or frequencies) compensating control loop).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wichowski and Tsuruta in view of Kim. This combination would optimize the accurate determination of characteristics of a
disturbance compensation of the servo control loop.

  As to claim 17, the combination of Wichowski, Tsuruta and Kim teaches the 
claimed limitations as discussed in Claim 12.
	Wichowski teaches “the external debug device ([0012]; [0013]; [0015]; i.e.,
a VHDL component within the FPGA functions as an external debug device, and it can allows an external digital reference signal to be injected into a control loop. Making portable, making separable, reversing or duplicating parts is known in the art and therefore, one skill in the art would be able to arrange the FPGA digital motor controller as an external debug device), and the control loop (Figure 1, #118; [0003]).”
	The combination of Wichowski and Tsuruta does not explicitly teach “includes a gain adjustor adjusting the gain of the control loop based on the estimated transfer function”.
	Kim teaches “a gain adjustor adjusting the gain of the control loop based on the estimated transfer function ([0016]; [0019] teaches “estimate a disturbance value applied to the plant as a variable disturbance sensitivity transfer function according to one or more parameter values of a variable filter disposed at a feedback of a control loop”; [0022]; [0058] teaches “The increase of the gain of the open loop transfer function in a low frequency is simply accomplished by increasing the gain of the entire servo control system”; [0097]; i.e., Kim’s system can adjust and increase the gain margin of the open loop transfer function in a low frequency, and estimate a disturbance value (frequencies) applied of transfer function that relates to 
a feedback of a control loop).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Wichowski and Tsuruta in view of Kim. This combination would optimize the accurate determination of characteristics of a
disturbance compensation of the servo control loop.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Bauer US 20160085217“ teaches “A control system comprises an active dead band, coupled to a feedback path of the control system, configured to receive a first signal derived from a motor position signal of the feedback path of the control system and a utilize, in accordance with the signal, a set of thresholds to prevent feedback noise within a driveline of the control system”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863